Case 1:18-cv-06127-CBA-RML Document 37-1 Filed 04/18/19 Page 1 of 7 PageID #: 353



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  MONICA MORRISON,                                        CASE NO. 1:18-cv-06127 (CBA)(RML)

                               Plaintiff,
                        v.

  ROBERT LANGRICK,
                               Defendant.

    DEFENDANT ROBERT LANGRICK’S SECOND SET OF INTERROGATORIES TO
                     PLAINTIFF MONICA MORRISON

         Pursuant to Federal Rules of Civil Procedure 26 and 33, Defendant hereby submits his

  Second Set of Interrogatories to Plaintiff Monica Morrison. In accordance with Rule 33, Plaintiff

  is directed to provide written responses and any objections to these Interrogatories within thirty

  (30) days of service. Each Interrogatory must, to the extent it is not being objected to, be answered

  separately and fully in writing under oath.

                                            DEFINITIONS

         1.      “Ms. Morrison,” “you,” and “your” mean Monica Morrison, Plaintiff in the above-

  captioned action, and any present or former agents, representatives, attorneys, and any Person

  acting or purporting to act on Your behalf.

         2.      “Defendant” means Robert Langrick, Defendant in the above-captioned action.

         3.      “Complaint” means the Complaint Plaintiff filed against Defendant on November

  1, 2018.

         4.      “Person” means any natural person or any business, legal, or government entity or

  association.
Case 1:18-cv-06127-CBA-RML Document 37-1 Filed 04/18/19 Page 2 of 7 PageID #: 354



         5.      “Communication” means any oral or written utterance, notation, or statements of

  any nature whatsoever, by and to whomever made, including, but not limited to, correspondence,

  conversations, dialogues, discussions, interviews, consultations, and other understandings between

  or among two or more persons, whether face-to-face, or by telephone, fax, letter, email, website,

  blog, social-media service, or any other means.

         6.      “The Alleged Sexual Assault” means the sexual assault you allege Mr. Langrick

  inflicted on you on or about May 8, 2005 in Hanover, New Hampshire.

         7.      The terms “relating to” and/or “referenced” mean relating to, reflecting,

  concerning, referencing, constituting, embodying, connected to, in connection with, comprising,

  regarding, evidencing, describing, identifying, stating, analyzing, containing information

  concerning, and/or in any way pertaining to the subject matter of this action.

         8.      The terms “state,” “explain,” and “describe” mean to set forth a complete and

  detailed statement of all information, circumstances, and facts that concern, refer to, relate to,

  reflect, comprise, or bear upon the matter concerning which information is requested.

         9.      The term “identify” means: (a) when used in reference to a natural individual, state

  his or her full name, address, and telephone number; (b) when used in reference to a corporation

  or other business association, state its full corporate or entity name, and any names under which it

  does business; (c) when used in reference to a Communication, if any part of the Communication

  was written, identify the document or documents which refer to, relate to, or evidence the

  Communication, and, to the extent that the Communication was non-written, identify the Persons

  participating in the Communication, and State the date and substance of the Communication.
Case 1:18-cv-06127-CBA-RML Document 37-1 Filed 04/18/19 Page 3 of 7 PageID #: 355



                                           INSTRUCTIONS

         1.      The defined terms shall have the meanings set forth above, regardless of whether

  they are capitalized or not.

         2.      To bring within the scope of these Interrogatories all information that might

  otherwise be construed to be outside their scope, the following rules of construction apply: (a) the

  singular shall include the plural and vice versa; (b) the masculine, feminine, or neuter pronoun

  shall not exclude other genders; (c) the connectives “and” and “or” shall be read either

  disjunctively or conjunctively as necessary to bring within the scope of these Requests for

  Production all responses that might otherwise be construed to be outside their scope; (d) the terms

  “any,” “all,” or “each” shall be read to mean including without limitation; (f) the present tense

  shall be construed to include the past tense and vice versa; and (g) references to employees,

  officers, directors, or agents shall include both current and former employees, officers, directors,

  and agents.

         3.      You must answer each Interrogatory fully, completely, in writing, and under oath.

  Your responses shall include all information known to you or otherwise in your possession,

  custody, or control, regardless of location, including in the possession, custody, or control of any

  current or former attorneys, consultants, experts, agents, employers, editors,

         4.       If you object to any part of an Interrogatory, you must set forth your basis for the

  objection and respond to all parts of the Interrogatory to which you do not object.

         5.      If in the course of responding to these Interrogatories you encounter any ambiguity

  in the Interrogatories, in a definition, or in an instruction relevant to the Interrogatories, explain

  what you find to be ambiguous and what construction you used in providing your answer.
Case 1:18-cv-06127-CBA-RML Document 37-1 Filed 04/18/19 Page 4 of 7 PageID #: 356



         6.      If you object to any Interrogatory on the grounds that responding is unduly

  burdensome, you must describe and explain the nature of the undue burden.

         7.      If any information called for by any Interrogatory is withheld because you claim

  that such information is protected from discovery by the attorney-client privilege, the work product

  doctrine, or by any other privilege or protection from disclosure, provide a description of the basis

  of the claimed privilege and all information for the Court and Defendant to assess the claim of

  privilege in accordance with applicable federal and local rules, including: (a) applicable subject

  matter; (b) the applicable date; and (c) the identity of any Person or Persons who authored, made,

  received, or otherwise learned of the Communication or information.

         8.      These Interrogatories are continuing in nature, up to and during the course of trial.

  In the event that You obtain additional information that is responsive to these Interrogatories, you

  shall promptly supplement your response to each such Interrogatory.

         9.      No paragraph of these Interrogatories shall be construed with reference to any other

  paragraph for purpose of limitation.

                                         INTERROGATORIES

  INTERROGATORY NO. 12:

         Identify any and all mental health diseases, conditions, and/or disorders that you have been
         diagnosed as having, and for each state the approximate date of the diagnosis, the name
         and address of the healthcare provider that made the diagnosis, and any medications that
         you are taking or have taken to treat the disease, condition, or disorder.

  INTERROGATORY NO. 13:

         Describe the call that you placed to “Defendant’s employer’s Human Resources
         Department” on January 2, 2018, as described in paragraph 14 of the Complaint, and in
         answering, please state which person(s) you spoke to, exactly what you said during the
         call, and what the person(s) that you spoke to said during the call.
Case 1:18-cv-06127-CBA-RML Document 37-1 Filed 04/18/19 Page 5 of 7 PageID #: 357




  INTERROGATORY NO. 14:

        Describe all communications you or your counsel have had with Jacqueline Rizk, an
        individual identified on Plaintiff’s Initial Disclosures dated February 6, 2019. In
        answering, please state how Plaintiff knows Ms. Rizk, how Plaintiff and/or her counsel
        came to be in contact with Ms. Rizk, and what information Ms. Rizk has communicated
        concerning Defendant.

  INTERROGATORY NO. 15:

        Identify each of the “small number of confidants” referenced in paragraph 9 of the
        Complaint, and for each person, state what information you communicated to that person
        regarding Mr. Langrick and the date(s) of those communications.
Case 1:18-cv-06127-CBA-RML Document 37-1 Filed 04/18/19 Page 6 of 7 PageID #: 358



  Dated: March 14, 2019                 Respectfully Submitted,

                                        /s/ Andrew C. Phillips

                                        Thomas A. Clare (admitted pro hac vice)
                                        Elizabeth M. Locke (admitted pro hac vice)
                                        Andrew C. Phillips (admitted pro hac vice)
                                        Shannon B. Timmann (admitted pro hac vice)
                                        CLARE LOCKE LLP
                                        10 Prince Street
                                        Alexandria, VA 22314
                                        Telephone: (202) 628-7400
                                        Email: tom@clarelocke.com
                                        Email: libby@clarelocke.com
                                        Email: andy@clarelocke.com
                                        Email: shannon@clarelocke.com


                                        Daniel A. Singer (DAS 0978)
                                        THE LAW OFFICES OF DANIEL A. SINGER PLLC
                                        New York, New York 10017
                                        Telephone: (212) 569-7853
                                        Email: dan@singerlaw.com

                                        Attorneys for Defendant-Counterclaimant
                                        Robert Langrick
Case 1:18-cv-06127-CBA-RML Document 37-1 Filed 04/18/19 Page 7 of 7 PageID #: 359



                                  CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of Defendant’s Second Set of Interrogatories
  to Plaintiff Monica Morrison in the above captioned matter was served on the below counsel of
  record on March 14, 2019, in accordance with the Rules of Civil Procedure:


  Henry Kaufman
  Henry R Kaufman PC
  60 East 42nd Street, 47th Floor
  New York, New York 10168
  Telephone: (212) 880-0842
  Email: hkaufman@hrkaufman.com

  Carol S. Schrager
  Law Offices of Carol A. Schrager
  Empire State Building
  350 Fifth Avenue
  Suite 4307
  New York, New York 10118
  Phone: (212) 213-0657
  Email: CarolASchrager@gmail.com

  Attorneys for Plaintiff Monica Morrison


  Dated: March 14, 2019                               By: /s/Andrew C. Phillips__
                                                          Andrew C. Phillips
